Exhibit 10.62

AMENDMENT TO JOINT VENTURE AGREEMENT
FOR PARTICIPATION AND OPERATION OF PROPERTIES

THIS AMENDMENT TO JOINT VENTURE AGREEMENT FOR PARTICIPATION AND OPERATION OF
PROPERTIES is made by and between GLOBAL EARTH ENERGY, INC., a Nevada
corporation (the “Participant”) and WESTERN ENERGY GROUP, LLC, a Texas limited
liability company (the “Manager”), who hereby agree as follows:

WHEREAS, on June 14, 2012, the Participant and the Manger executed that certain
Joint Venture Agreement for Participation and Operation of Properties (the
“Joint Venture Agreement”); and

WHEREAS, all capitalize terms used herein and not otherwise defined shall have
the same meaning as ascribed to those terms in the Joint Venture Agreement;; and

WHEREAS, the Participant and the Manager desire to amend the Joint Venture
Agreement as hereianfter provided; and

NOW, THEREFORE, in consideration of the foregoing and the following mutual
covenants and agreements, the parties agree as follows:

1.

Amendment to the Joint Venture Agreement.  Paragraph 2 of the Joint Venture
Agreement is hereby amended so as to read as follows:

2.

Upon funding of the total $5,625,000, which will occur on or before January 25,
2013, Participant will acquire a SEVENTY-FIVE PERCENT Working Interest (75% WI)
in the Leasehold.  The payments will be as follows:

(a)

The sum of $150,000 on or before January 4, 2013, representing a non-refundable
deposit toward the Leasehold acquisition and Participant’s proportionate share
of the turn-key drilling and workover costs as identified in the
EAGLEFORD-AUSTIN CHALK HORIZONTAL DRILLING PROGRAM;

(b)

The sum of $1,000,000 on or before January 11, 2013;

(c)

The sum of $2,000,000 on or before January 18, 2013; and

(d)

The sum of $2,475,000 on or before January 25, 2013.

“The oil and gas leases are subject to a royalty burden as stated in the leases
referenced in Exhibit “A” attached hereto.  Upon the payment of the sum of
$5,625,000 on or before January 25, 2013, Participant will be provided with an
Assignment and Bill of Sale evidencing Participant’s interest in the Leasehold,
the form as attached in Exhibit “A” to this Agreement.  Should Participant not
fulfill the funding requirements stated above, Manager can terminate this
agreement and Participant’s Working Interest in the Leasehold will be reduced to
the proportionate interest based on the funds paid or Manager, at Manager’s
discretion, may extend this agreement in writing”

2.

Benefit.  All the terms and provisions of this Agreement shall be binding upon
and inure to the benefit of and be enforceable by the parties hereto, and their
respective heirs, executors, administrators, personal representatives,
successors and permitted assigns.





1




3.

Notices.  All notices, requests, demands, and other communications hereunder
shall be in writing and delivered personally or sent by registered or certified
United States mail, return receipt requested with postage prepaid, or by
telecopy or e-mail, if to the Participant, addressed to Mr. Sydney A. Harland at
1213 Culbreth Drive, Wilmington, North Carolina 28405, telephone (910) 270-7749,
telecopier (910) 270-6640, and e-mail harlandsydney@aol.com; and if to the
Manager, addressed to Mr. Paul Cothran at 363 North Sam Houston Parkway East,
Suite No. 1100, Houston, Texas 77060, telephone (281) 405-2659, telecopier (281)
820-9310, and email _______.  Any party hereto may change its address upon 10
days’ written notice to any other party hereto.

4.

Construction.  Words of any gender used in this Agreement shall be held and
construed to include any other gender, and words in the singular number shall be
held to include the plural, and vice versa, unless the context requires
otherwise.

5.

Waiver.  No course of dealing on the part of any party hereto or its agents, or
any failure or delay by any such party with respect to exercising any right,
power or privilege of such party under this Agreement or any instrument referred
to herein shall operate as a waiver thereof, and any single or partial exercise
of any such right, power or privilege shall not preclude any later exercise
thereof or any exercise of any other right, power or privilege hereunder or
thereunder.

6.

Cumulative Rights.  The rights and remedies of any party under this Agreement
and the instruments executed or to be executed in connection herewith, or any of
them, shall be cumulative and the exercise or partial exercise of any such right
or remedy shall not preclude the exercise of any other right or remedy.

7.

Invalidity.  In the event any one or more of the provisions contained in this
Agreement or in any instrument referred to herein or executed in connection
herewith shall, for any reason, be held to be invalid, illegal or unenforceable
in any respect, such invalidity, illegality, or unenforceability shall not
affect the other provisions of this Agreement or any such other instrument.

8.

Headings.  The headings used in this Agreement are for convenience and reference
only and in no way define, limit, amplify or describe the scope or intent of
this Agreement, and do not affect or constitute a part of this Agreement.

9.

No Third-Party Beneficiary.  Any agreement to pay an amount and any assumption
of liability contained in this Agreement, express or implied, shall be only for
the benefit of the parties hereto and their respective successors and assigns
(as herein expressly permitted), and such agreements and assumptions shall not
inure to the benefit of the obligees or any other party, whomsoever, it being
the intention of the parties hereto that no one shall be or be deemed to be a
third-party beneficiary of this Agreement.

10.

Time of the Essence.  Time is of the essence of this Agreement.

11.

Ratification and Republication.  Except as amended by this Amendment, the
parties do hereby ratify and republish the Joint Venture Agreement.

12.

Incorporation by Reference.  The Joint Venture Agreement referred to herein
constitutes an integral part to this Agreement and is incorporated into this
Agreement by this reference.

13.

Multiple Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.  A facsimile transmission
or PDF copy of this signed Agreement shall be legal and binding on all parties
hereto.

14.

Law Governing; Jurisdiction.  This Agreement shall be governed by and construed
in accordance with the laws of the State of Texas, without regard to any
conflicts of laws provisions thereof.  Each party hereby irrevocably submits to
the personal jurisdiction of the United States District Court located in Hanover
County, North Carolina, as well as of the Courts of the State of North Carolina
in Hanover County, North Carolina over any suit, action or proceeding arising
out of or relating to this Agreement.  Each party hereby irrevocably waives, to
the fullest extent permitted by law, any objection which it may now or hereafter
have to the laying of the venue of any such mediation, arbitration, suit, action
or proceeding brought in any such county and any claim that any such mediation,
arbitration, suit, action or proceeding brought in such county has been brought
in an inconvenient forum.





2

 




 

15.

Entire Agreement.  This instrument and the attachments hereto contain the entire
understanding of the parties and may not be changed orally, but only by an
instrument in writing signed by the party against whom enforcement of any
waiver, change, modification, extension, or discharge is sought.




IN WITNESS WHEREOF, the parties have executed this Agreement as of December 20,
2012.

GLOBAL EARTH ENERGY, INC.




By

    Sydney A. Harland, Chief Executive Officer







WESTERN ENERGY GROUP, LLC




By

    Paul Cothran, Chief Executive Officer





3








